DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,772,088 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
In the following table, feature-by-feature comparisons are provided between the independent claims 1, 6 and 10 of instant application and their corresponding conflicting claims in U.S. 10,772,088 B2. The comparisons show that the features of the independent claims of instant application are patentably indistinct from the features of their conflicting claims in U.S. 10,772,088 B2 and thus must be double patenting rejected.

Instant Application
US 10,772,088 B2
1. A wireless communication method in which a wireless network transmits a control channel message for receipt by a terminal, the method comprising, 
at the wireless network side: 
configuring a plurality of search spaces, each of the plurality of search spaces being configured from a plurality of control channel elements within a time interval for scheduling decision by using a pseudorandom function; 
determining one or more control channel elements to use for transmission of the control channel message within the plurality of search spaces; and 
transmitting the control channel message located in the one or more control channel elements; and 

at the terminal side: 
decoding the control channel message by making a selection of locations for blind decoding the plurality of search spaces within the time interval, using the pseudorandom function, 
wherein, the pseudo-random function is a function based on a sum of a first value and a second value, 
wherein the first value is a pseudo-random factor, and the second value is based on an aggregation level and a candidate of the search space.

1. A wireless communication method in which a wireless network transmits a control channel message for receipt by a terminal, the method comprising, 
at the wireless network side: 
configuring a plurality of search spaces, each of the plurality of search spaces being configured from a plurality of control channel elements within a subframe by using a pseudorandom function; 
determining one or more control channel elements to use for transmission of the control channel message within the plurality of search spaces; and 
transmitting the control channel message located in the one or more control channel elements; and 
at the terminal side: 
decoding the control channel message by making a selection of locations for blind decoding the plurality of search spaces within the subframe, using the pseudorandom function, 
wherein, the pseudo-random function is a function based on a sum of a first value and a second value, 
wherein the first value is a pseudo-random factor, and the second value is based on an aggregation level and a total of control channel elements in the subframe.
6. A base station for use in a wireless communication system and arranged to transmit a control channel message, the base station comprising:
a configurer configured to configure a plurality of search spaces, each of the plurality of search spaces being configured from a plurality of control channel elements within a time interval for scheduling decision by using a pseudo-random function;
a scheduler configured to determine one or more control channel elements to use for transmission of the control channel message within the plurality of search spaces, and
a transmitter configured to transmit the control channel message located in the one or more control channel elements,
wherein, the pseudo-random function is a function based on a sum of a first value and a second value,
wherein the first value is a pseudo-random factor, and the second value is based on an aggregation level and a total of control channel elements in the time interval.

9. A base station for use in a wireless communication system and arranged to transmit a control channel message, the base station comprising: 
a configurer configured to configure a plurality of search spaces, each of the plurality of search spaces being configured from a plurality of control channel elements within a subframe by using a pseudo-random function; 
a scheduler configure to determine one or more control channel elements to use for transmission of the control channel message within the plurality of search spaces, and 
a transmitter configured to transmit the control channel message located in the one or more control channel elements, 
wherein, the pseudo-random function is a function based on a sum of a first value and a second value, 
wherein the first value is a pseudo-random factor, and the second value is based on an aggregation level and a total of control channel elements in the subframe.
10. A terminal for use in a wireless communication network, the wireless  communication network arranged to transmit at least one control channel message to the terminal, wherein the terminal comprises:
a receiver configured to receive the control channel message located in one or more control channel elements within a plurality of search spaces, each of the plurality of search spaces being configured from a plurality of control channel elements within a time interval for scheduling decision by using a pseudorandom function;
a decoder configured to decode the control channel message by making a selection of locations for blind decoding the plurality of search spaces within the sub-frame, using the pseudorandom function,
wherein, the pseudo-random function is a function based on a sum of a first value and a second value,
wherein the first value is a pseudo-random factor, and the second value is based on an aggregation level and a total of control channel elements in a sub- frame.

15. A terminal for use in a wireless communication network, the wireless communication network arranged to transmit at least one control channel message to the terminal, wherein the terminal comprises: 
a receiver configured to receive the at least one control channel message located in one or more control channel elements within a plurality of search spaces, each of the plurality of search spaces being configured from a plurality of control channel elements within a subframe by using a pseudorandom function; 
a decoder configured to decode the control channel message by making a selection of locations for blind decoding the plurality of search spaces within the subframe, using the pseudorandom function, 
wherein, the pseudo-random function is a function based on a sum of a first value and a second value, 
wherein the first value is a pseudo-random factor, and the second value is based on an aggregation level and a total of control channel elements in a subframe.


Note that the table only compared the conflicting independent claims. The dependent claims 2-5, 7-9 and 11-13 in instant application also have their conflicting claims in US 10,772,088 B2 and thus are rejected on a similar fashion as that in the table above.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,924,505 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
In the following table, feature-by-feature comparisons are provided between the independent claims 1, 6 and 10 of instant application and their corresponding conflicting claims in U.S. 9,924,505 B2. The comparisons show that the features of the independent claims of instant application are patentably indistinct from the features of their conflicting claims in U.S. 9,924,505 B2 and thus must be double patenting rejected.

Instant Application
US 9,924,505 B2
1. A wireless communication method in which a wireless network transmits a control channel message for receipt by a terminal, the method comprising, 
at the wireless network side: 
configuring a plurality of search spaces, each of the plurality of search spaces being configured from a plurality of control channel elements within a time interval for scheduling decision by using a pseudorandom function; 
determining one or more control channel elements to use for transmission of the control channel message within the plurality of search spaces; and 
transmitting the control channel message located in the one or more control channel elements; and 
at the terminal side:
decoding the control channel message by making a selection of locations for blind decoding the plurality of search spaces within the time interval, using the pseudorandom function, 

wherein, the pseudo-random function is a function based on a sum of a first value and a second value, wherein the first value is a pseudo-random factor, and the second value is based on an aggregation level and a candidate of the search space.

1. A wireless communication method in which a wireless network transmits a control channel message for receipt by a terminal, the method comprising, 
at the wireless network side: 
configuring resources from available resources to form a search space for each of one or more control channel elements for the control channel message; making a pseudo-random selection of a location for the search space within a subframe using a pseudo-random function; 
determining which of the one or more control channel elements to use for transmission of the control channel message, and 
transmitting the control channel message at the selected location for the determined one or more control channel elements; and 
at the terminal side: 
decoding the control channel message corresponding to the one or more control channel elements by making a selection of locations for blind decoding each of the search space within the subframe, using the pseudo-random function, 
wherein, the pseudo-random function is a function based on a sum of a first value and a second value, wherein the first value is a pseudo-random factor, and the second value is based on an aggregation level and a total of control channel elements in the subframe.
6. A base station for use in a wireless communication system and arranged to transmit a control channel message, the base station comprising:
a configurer configured to configure a plurality of search spaces, each of the plurality of search spaces being configured from a plurality of control channel elements within a time interval for scheduling decision by using a pseudo-random function;


a scheduler configured to determine one or more control channel elements to use for transmission of the control channel message within the plurality of search spaces, and
a transmitter configured to transmit the control channel message located in the one or more control channel elements,

wherein, the pseudo-random function is a function based on a sum of a first value and a second value,
wherein the first value is a pseudo-random factor, and the second value is based on an aggregation level and a total of control channel elements in the time interval.

16. A base station for use in a wireless communication system and arranged to transmit a control channel message, the base station comprising: 
a configurer for configuring a resource from available resources to form a search space for each of one or more control channel elements for the control channel message; 

a selector for making a pseudo-random selection of a location for the search space within a subframe using a pseudo-random function; 
a scheduler for determining at least one of the one or more control channel elements to use for transmission of the control channel message, and 
a transmitter for transmitting the control channel message at the location selected by the selector for the at least one control channel element determined by the scheduler, 
wherein, the pseudo-random function is a function based on a sum of a first value and a second value, 
wherein the first value is a pseudo-random factor, and the second value is based on an aggregation level and a total of control channel elements in the subframe.
10. A terminal for use in a wireless communication network, the wireless communication network arranged to transmit at least one control channel message to the terminal, wherein the terminal comprises:


a receiver configured to receive the control channel message located in one or more control channel elements within a plurality of search spaces, each of the plurality of search spaces being configured from a plurality of control channel elements within a time interval for scheduling decision by using a pseudorandom function;




a decoder configured to decode the control channel message by making a selection of locations for blind decoding the plurality of search spaces within the sub-frame, using the pseudorandom function,
wherein, the pseudo-random function is a function based on a sum of a first value and a second value,
wherein the first value is a pseudo-random factor, and the second value is based on an aggregation level and a total of control channel elements in a sub-frame.

17. A terminal for use in a wireless communication network, the wireless communication network arranged to transmit at least one control channel message to the terminal, the at least one control channel message based on at least one control channel element, a search space being configured from available resources for each of the at least one control channel element, wherein the terminal comprises: 
a receiver for receiving the search space configured for the at least one control channel element from the network, and for receiving the at least one control channel message; 

a selector for making a selection of locations for blind decoding the search space configured for the at least one control channel element, the selector using a pseudo-random function which is the same as a pseudo-random function used by the network for selecting a location of the at least one control channel element within the search space; and 
a decoder for decoding the at least one control channel message at each location selected by the selector, 

wherein, the pseudo-random function is a function based on a sum of a first value and a second value, 
wherein the first value is a pseudo-random factor, and the second value is based on an aggregation level and a total of control channel elements in a subframe.


Note that the table only compared the conflicting independent claims. The dependent claims 2-5, 7-9 and 11-13 in instant application also have their conflicting claims in US 9,924,505 B2 and thus are rejected on a similar fashion as that in the table above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, last line recites in part “…..a candidate of the search space”. First, it is unclear as to what type of candidate the above is referring to. Second, there is insufficient antecedent basis for the underlined “the” above.
Regarding claims 2-5, these claims depend on claim 1 and thus are rejected on the same basis as mentioned above for claim 1. Furthermore, some of the dependent claims have their own indefiniteness issues as discussed below.
Regarding claim 4, it is unclear as to what is Yk and nRNTI in the equation. These must be defined in the claim.
Regarding claim 8, it is unclear as to what is Yk and nRNTI in the equation. These must be defined in the claim.
Regarding claim 10, lines 13-14 recite in part “…..within the subframe…”. There is insufficient antecedent basis for the underlined “the” above.
Last line recites in part “…..in a sub-frame”. It is unclear if this sub-frame is different from the sub-frame of lines 13-14 or the same.
Regarding claims 11-13, these claims depend on claim 10 and thus are rejected on the same basis as mentioned above for claim 10. Furthermore, some of the dependent claims have their own indefiniteness issues as discussed below.
Regarding claim 12, it is unclear as to what is Yk and nRNTI in the equation. These must be defined in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411                    

/JUNG H PARK/Primary Examiner, Art Unit 2411